internal_revenue_service department of the treasury washington dc significant index number ehikal contact rrr kkk kr rk kkk kek rkkkkkkkrkkkkkkkek rr ker kk kkk kek kkk kek kee kek refer reply to kek kk kkk ek kkk ek kek telephone number rrr kkk kkk kek kkk kk kkk ke tide rk kkk keke k kk date op e ep t jun egend taxpayer a kor ok ik rk kkk rk kk taxpayer b sor kkk kk kkk kkk kkk ke kkk kkk kkk kkk ke kek state a rrrkkkkekk tra x tra y ira z me orr rk rk kk rr rok kr kk kk rr ke kkk keke ker keke k rr kr rk kr ker rk kk ok orr kr rk kek ek kkk ke kek kk kek keke keke rrr rk kr rr kr kkk eo orr rk rr kr kr ke kek keke kr rk ek keke kr kk kkk er keke kkk kek rk kkk kkk kee k de ar mek kkk kee kkk kek keke kkk this is in response to a ruling_request dated date as supplemented by correspondence dated may submitted on your behalf by your authorized representative regarding the federal tax treatment of certain transactions described below the following facts and representations have been submitted on your behalf taxpayer a is married to taxpayer b and resides in taxpayer a's date of birth is august state a taxpayer a owns ira x and ira y individual_retirement_arrangements which were established pursuant to sec_408 of the internal_revenue_code to a rollover of taxpayer a's account balance from an employer-sponsored plan and as of january had an account balance of dollar_figure and account balance of dollar_figure is july spousal_ira however no amounts have as yet been transferred thereto taxpayer b has established ira z taxpayer b's date of birth iras x and y are attributable ira had an tra x a q7l t kkk ere kek keke kk kkkekekkkkk kek kek kek ee taxpayer a and taxpayer b have executed an estate plan which includes a marital property agreement and a joint revocable_living_trust among other documents marital property agreement and estate plan provide as follows the parties’ taxpayer a and taxpayer b have classified ira x and ira y as marital property so that each spouse now owns an undivided one-half interest in iras x and y classified as taxpayer b's individual property by the marital property agreement ira z has been taxpayer a and taxpayer b have agreed to sever ira x and ira y into two separate equal shares one which represents taxpayer a's marital property interest and the other which represents taxpayer b's marital property interest if a favorable ruling is issued by the service then after division taxpayer b will transfer her interest in ira k and ira y to the balance of iras x and y will ira z thereafter be classified as taxpayer a's individual property under state a law and the marital property agreement the beneficiary designation of ira z name sec_4 taxpayer b's children and then taxpayer a as primary and secondary beneficiaries respectively and after it to make annual is funded taxpayer b will direct the custodian of ira z distributions from ira z during her lifetime based on her and the oldest child's joint life expectancies subject_to the minimum distribution incidental death_benefit rules for this purpose neither life expectancy will be recalculated will commence on taxpayer b's required_beginning_date these distributions it is further represented that taxpayer b has a marital property interest in ira x and ira y under state a law upon receipt of a favorable ruling from the service it is proposed that taxpayer b's existing ownership_interest in ira x and ira y will be transferred to ira z by means of direct custodian-to-custodian transfer a peeeeessseserereseessennnnl based upon the foregoing your authorized representative has requested rulings that taxpayer b may have a community_property interest in taxpayer a's ira x and ira y to the extent the existence of that interest is consistent with state a law reclassification of ira x and ira y as marital property is not considered pursuant to a marital property agreement a taxable_distribution for purposes of sec_408 code of the the transfer of taxpayer b's marital property interest in ira x and ira y to ira does not constitute a taxable_distribution for purposes of sec_408 of the code the transfer of taxpayer b's marital property interest held by ira x and ira y to ira z transfer is not barred by the anti- alienation rules of sec_401 a of the code and is permissible and that such after the transfer of taxpayer b's interest in ira x and ira y to ira z minimum distributions from ira z can thereafter be taken based on the joint life expectancy of taxpayer b and her oldest child in accordance with the minimum distribution incidental benefit rule with respect to ruling_request number one pursuant to section of revproc_99_4 1999_1_irb_115 in employee_plans matters the national_office issues letter rulings on proposed transactions and on completed transactions involving only those specific sections of the code as enumerated therein of the code provides that sec_408 shall be applied without regard to any community_property_laws sec_408 g at issue herein is whether sec_408 of the code preempts taxpayer b's community interest under state law in ira x and ira y the relationship of sec_408 and the community_property_laws of state a must be evaluated against congress' intent in enacting the section dee fo ig iii ioi eo tee ie wk the house committee report set forth in h_r rep no 93rd cong sess c b provides that community_property_laws are not to apply with respect to deductions taken for contributions made to iras this provision clearly applies only to the deduction provisions under sec_219 and sec_220 of committee report cites the example that if wife live in a community_property_state and only the husband has income a contribution may be made by the husband based on his earnings even though under the laws of the state one- half of the income belongs to his non-working wife however the committee reports make no specific references to state community_property_laws as they are affected by the provisions under sec_408 of the code a husband and the code the sec_408 of the code and the regulations thereunder permit an individual's interest in an ira to be transferred in whole or in part spouse under a valid divorce decree or a written instrument incident to such divorce without such transfer being considered a taxable transfer that congress recognized the effect of state domestic relations law on iras this provision indicates to his or her former because there is no specific language on what effect congress intended code sec_408 of the general_rule of statutory construction which provides that federal statutes are construed as law unless that was the clear and manifest intent of congress we conclude that sec_408 does not abrogate any substantive rights under state law to not preempt state and because to have it follows in the instant case that the classification of ira x and ira y as community_property is clearly a matter to be determined under the laws of state a therefore in response to ruling_request one we conclude that taxpayer b may have a community_property interest in taxpayer a's ira x and ira y to the extent the existence of that interest is consistent with state a law with respect to ruling_request number two section of the code provides in general that except a sec_408 otherwise provided in sec_408 any amount_paid or distributed from an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 taxpayers a and b have reclassified ira x and ira y as marital property pursuant to a marital property agreement which is permitted under the laws of state a reclassification does not provide for any distribution or transfer of assets from iras x or and does not provide for a change_of ira trustee this initial sec_408 of the code generally provides that amounts are to be included in an individual's gross_income only when they are actually paid or distributed from an ira in the transaction described herein with respect to the facts pertaining solely to your ruling_request number two there will be a reclassification of individual property into marital property cantamount to an actual distribution or payment from an ira furthermore such reclassification will not cause ira x nor ira y to fail to meet the requirements under sec_408 a so as not to be for the exclusive benefit of the involved taxpayer s such reclassification alone is not thus with respect to ruling_request two we conclude that reclassification of ira x and ira y as marital property is not considered pursuant to a marital property agreement a taxable_distribution for purposes of sec_408 of the code a the owner of an ira account is deemed to be the with respect to ruling_request number three as noted is proposed that taxpayer b will upon receipt of above it favorable ruling from the service transfer her interest in ira x and ira y to ira z an ira maintained in taxpayer b's name individual in whose name the account was established conclusion is not affected by state law in any event even if title does not determine ownership under applicable state law and even if the ira owner's spouse's property interests in the ira are identical to the owner's under applicable state law distributions from the ira are to be taxed as the owner is the sole owner of the ira since amounts are to be included in an individual's gross_income when they are paid or distributed from an ira as noted above pursuant to sec_408 to ruling_request number three that the transfer of taxpayer b's marital property interest in ira x and ira y to ira z constitutes a taxable_distribution for purposes of sec_408 d we conclude with respect of the code thus this if with respect to ruling requests number four and five we note that we concluded above in ruling_request number three that a transfer of taxpayer b's interest in ira x and ira y to ira z constitutes a taxable_distribution under sec_408 therefore we find that ruling requests number four and five are moot of the code this ruling is based on the assumption that at all ira x and ira y meet the requirements of relevant times sec_408 of the code the taxpayer who requested it code provides that it may not be used or cited by others as precedent this ruling is directed only to of the sec_6110 rk ko kr kk kkk kk rr kk kk kk kk kk kkk a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours algned dotor rb floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice
